Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 5, 2007                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  129564-67 (75)(76)                                                                                     Maura D. Corrigan
  129569-72                                                                                            Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  JOEANN BATES,
           Plaintiff-Appellee,
                                                                    SC: 129564-67
  v                                                                 COA: 252022, 252047,
                                                                      252792, and 252793
  DR. SIDNEY GILBERT,                                               Wayne CC: 03-308969-NH
            Defendant-Appellee,
  and
  D&R OPTICAL CORPORATION,
  d/b/a HEALTH CENTER OPTICAL,
             Defendant-Appellant.
  ___________________________________
  JOEANN BATES,
           Plaintiff-Appellee/
           Cross-Appellant,
                                                                    SC: 129569-72
  v                                                                 COA: 252022, 252047,
                                                                      252792, and 252793
  DR. SIDNEY GILBERT,                                               Wayne CC: 03-308969-NH
            Defendant-Appellant/
            Cross-Appellee,
  and
  D&R OPTICAL CORPORATION,
  d/b/a HEALTH CENTER OPTICAL,
             Defendant-Appellee/
             Cross-Appellee.
  ____________________________________
                On order of the Chief Justice, motions by defendants-appelant for extension
  of the time for filing their supplemental briefs are considered and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 5, 2007                     _________________________________________
                                                                               Clerk